[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                       MAY 28, 2009
                               No. 08-12691          THOMAS K. KAHN
                           Non-Argument Calendar         CLERK
                         ________________________

          D. C. Docket Nos. 07-02981-CV-CAP-1, 95-77431 BKC-MH

In Re: HAROLD JULIAN FARRIS,


Debtor.
____________________________________________

HAROLD J. FARRIS,

                                                      Plaintiff-Appellant,

                                  versus

NANCY J. WHALEY,
Chapter 13 Trustee,

                                                              Defendant,

BANK OF AMERICA, N.A.,
f.k.a. Nationsbanc Mortgage,

                                                     Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (May 28, 2009)

Before PRYOR, FAY and ANDERSON, Circuit Judges.

PER CURIAM:

      Harold Julian Farris, appearing pro se, appeals from the district court’s order

denying his Fed.R.Civ.P. 60(b) motion for reconsideration of the district court’s

order affirming the bankruptcy court’s denial of his extraordinary motion for a new

hearing. For the reasons set forth below, we affirm.

                                         I.

      In December 1995, Farris filed for bankruptcy under Chapter 13. At that

time, Standard Federal Bank (“Standard”) held a mortgage on Farris’s residence at

4660 Heatherwood Drive in Atlanta, Georgia, and Nationsbanc Mortgage

Corporation (“Nationsbanc”) (now Bank of America) was the servicer on that loan.

      On May 6, 1996, the bankruptcy court dismissed the case with prejudice

because Farris failed to comply with an order of the court. The following day, on

May 7, 1996, Standard foreclosed on the property and sold it to a third party. In

response to a separate lawsuit where Farris challenged the foreclosure, Standard



                                          2
moved the bankruptcy court to reopen the case in August 1996 for the limited

purpose of annulling the automatic stay, to the extent that one existed, and

validating the foreclosure.

      The bankruptcy court held a hearing on the motion on September 24, 1996.

Standard asserted that it first received notice that Farris was a debtor in an ongoing

bankruptcy proceeding on April 30, 1996, after it had already run four foreclosure

sale advertisements. Upon learning that it had been listed as a creditor, counsel for

Standard determined after an investigation that Farris did not have an ownership

interest in the property. Counsel was also informed by the trustee in the

bankruptcy proceeding that the case would likely be dismissed due to Farris’s

failure to comply with a court order. The day after the case was in fact dismissed,

Standard proceeded with the foreclosure sale. Thus, Standard argued that, to the

extent there was an automatic stay in effect, the bankruptcy court should annul the

stay and validate the foreclosure because it did not deliberately violate the stay, as

it lacked notice of Farris’s bankruptcy proceeding when it ran the foreclosure

advertisements and the case was dismissed prior to the foreclosure. The

bankruptcy court entered an order annulling the automatic stay, to the extent that

one was in effect, and validating the foreclosure.

      The district court affirmed the bankruptcy court’s order. On appeal to this



                                           3
Court, “Farris argue[d] that the foreclosure sale of his residence should be held

invalid as a violation of the automatic stay.” We concluded: “A review of this

matter reveals no error.”

      In May 1999, Farris moved the bankruptcy court to reopen the case and

annul its order validating the foreclosure. The bankruptcy court denied the motion,

and the district court affirmed. On appeal to this Court, we summarized Farris’s

arguments as follows:

      On appeal, Farris requests that we reopen his bankruptcy case because
      the foreclosure sale on his property was illegal, and thus, voidable.
      Construing Farris’ brief liberally, Farris raises four issues on appeal.
      First, he contends that the McCalla law firm [representing Standard]
      obtained the foreclosure through perjury and fraud, because the firm
      failed to disclose that a foreclosure advertisement ran on May 1, 1996,
      one day after the law firm had notice of his bankruptcy. Second,
      Farris asserts that the foreclosure sale was conducted in violation of
      the automatic stay. Third, Farris contends that the advertisements
      were insufficient under Georgia law to provide him with notice.
      Fourth, Farris asserts that the bankruptcy court erred in concluding he
      did not have an ownership interest in the property.

We concluded: “Upon review of the record and consideration of the arguments

raised in the briefs, we find no reversible error. There is simply no merit in the

contentions being made.”

      In 2004, Farris moved to invalidate the bankruptcy court’s 1996 orders

dismissing his bankruptcy case and validating the foreclosure, arguing again that

they were obtained by fraud. The bankruptcy court denied the motions and the

                                           4
district court affirmed. We dismissed Farris’s appeal for lack of jurisdiction.

      In October 2007, Farris filed an extraordinary motion for a new hearing in

the bankruptcy court, challenging the 1996 foreclosure in light of new evidence

establishing that counsel for Standard lied to the bankruptcy court during the

September 1996 hearing. The bankruptcy court denied the motion, and the district

court affirmed. In its order, the district court stated that Farris “continues to make

the same arguments again and again regarding issues that have been decided

adversely to him. These arguments have been repeatedly rejected by bankruptcy

court, this court, and the Eleventh Circuit Court of appeals.” The district court

found that Farris’s “repeated filings [we]re for an improper purpose” and were

“objectively frivolous,” and, therefore, the district court “admonished that further

attempts to challenge the foreclosure of the Heatherwood Property in this court will

be met with sanctions.”

      Despite the court’s admonition, Farris filed a motion for reconsideration of

the district court’s order under Fed.R.Civ.P. 60(b), in which he again raised

numerous challenges to the 1996 foreclosure. The district court denied the motion,

explaining that Farris “raises the same allegations he set forth in his appeal and in

countless other pleadings filed before this court,” all of which had been previously

“considered and rejected.” The court found Farris to be a “vexatious” litigant who



                                           5
had “repeatedly abused the judicial process through a series of actions brought in

state and federal courts in an attempt to recover foreclosed property . . . . For over

ten years, the appellant has attempted to relitigate these issues, which were decided

adversely to him by both state and federal courts.” Because Farris ignored the

court’s prior warning about attempting to relitigate the 1996 foreclosure, the court

directed the clerk not to accept any additional filings by Farris unless accompanied

by a $10,000 bond.

      Farris appealed the court’s order. We then issued an order clarifying that we

had jurisdiction only over the denial of Farris’s motion for reconsideration, not the

denial of his underlying motion for an extraordinary new trial.

                                          II.

      The Federal Rules of Bankruptcy incorporate Fed.R.Civ.P. 60(b).

Fed.R.Bank. 9024. “We review the district court’s denial of a Rule 60(b) motion

for an abuse of discretion.” Big Top Koolers, Inc.v. Circus-Man Snacks, Inc., 528
F.3d 839, 842 (11th Cir. 2008).

      “The law of the case doctrine bars relitigation of issues that were decided,

either explicitly or by necessary implication, in an earlier appeal of the same case.”

United States v. Jordan, 429 F.3d 1032, 1035 (11th Cir. 2005). “The law of the

case doctrine, self-imposed by the courts, operates to create efficiency, finality, and



                                           6
obedience within the judicial system so that an appellate decision binds all

subsequent proceedings in the same case.” United States v. Amedeo, 487 F.3d
823, 829 (11th Cir.) (quotations and alterations omitted), cert. denied., 128 S. Ct.
671 (2007).

                                         III.

      In this case, all of Farris’s arguments on appeal attack the validity of the

1996 foreclosure. In our opinions in both 1998 and 2001, we rejected Farris’s

attempts to challenge the legality of that foreclosure. These prior opinions bind

this Court under the law of the case doctrine and preclude Farris from challenging

the validity of the foreclosure again in this appeal. Accordingly, we affirm.

      AFFIRMED.




                                           7